Filed 4/20/21 In re Camila S. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION THREE

 In re Camila S., et al., Persons                                B307598
 Coming Under the Juvenile Court
 Law.                                                           (Los Angeles County
 __________________________________                             Super. Ct. No.
 LAURA F.,                                                      19CCJP00060A-B)

          Petitioner,

          v.

 THE SUPERIOR COURT OF LOS
 ANGELES COUNTY,

          Respondent;

 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

          Real Party in Interest.


      ORIGINAL PROCEEDINGS; petition for extraordinary
writ to review order of the Superior Court of Los Angeles County,
Martha A. Matthews, Judge. Petition denied.
      Law Office of Rachel Ewing, Bernadette Reyes and Erin
Lovelance, for Petitioner.
      No appearance for Respondent.
      Rodrigo Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, for Real Party in Interest.
               ‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗

      Laura F. (mother) filed the present petition for
extraordinary writ challenging the juvenile court’s order
terminating her reunification services and setting a Welfare and
Institutions Code1 section 366.26 hearing as to her two youngest
children, Camila S. (born in April 2006) and Sofia (born in
October 2011). Mother’s sole contention in this petition is that
the juvenile court erred in finding she was provided reasonable
reunification services by the Los Angeles County Department of
Children and Family Services (DCFS). We conclude that the
juvenile court’s finding is supported by substantial evidence, and
thus we will deny the petition.
      FACTUAL AND PROCEDURAL BACKGROUND2
      A.    The Initial Investigation
      The family first came to DCFS’s attention in November
2013 after a caller alleged the family was living in unsanitary
conditions. According to the caller, the children had “very poor
hygiene [and] dirty clothing,” and the family’s home was full of


1    All subsequent undesignated statutory references are to
the Welfare and Institutions Code.
2      Sections A–C of this section are taken from our prior
opinion in this case, In re C.S. (Dec. 31, 2019, B297668) [nonpub.
opn.].




                                2
flies, cockroaches, dirty dishes, and dirty clothes. Between
July 2014 and October 2017, DCFS received four more referrals,
most of which were based on the unsanitary conditions in which
the family was living.
        In October 2018, DCFS received another referral based on
the family’s living conditions. The family was living in the
garage of a house owned by a relative. Although the house was
clean, the garage was “horrid.” The family slept on two queen-
sized mattresses on the floor. The garage had electricity and a
portable stove, but it lacked a bathroom and kitchen. The
refrigerator was stocked with food, some of which was spoiled,
and there was spoiled food left out on the portable stove. The
garage was poorly lit because it lacked interior lighting and all
the windows were blocked, and it was “very dirty,” smelled “very
strongly of urine,” and was infested by cockroaches.
        A DCFS social worker who inspected the family’s home
advised mother she needed to clean the garage “thoroughly,”
including scrubbing the floors, disposing of any spoiled food, and
clearing out the items blocking the windows. If mother could not
improve the condition of the garage, the social worker advised
her to find “another location to provide the children with better
living conditions.”
        The referral also alleged that Camila went to school with
dirty clothes, had a strong odor of urine on her body, and had had
lice in her hair for “a very long time.” Camila’s teachers were
struggling to include Camila in group assignments because the
other students complained about her poor hygiene. On one
occasion, when she was in the assistant principal’s office, Camila
opened her binder and cockroaches came out of it. Camila had




                                3
missed 15 out of 57 days of school, and she was always late to her
first period class.
       The school’s nurse reported that Camila often complained
about pain in her “private area” when she urinated. Although
Camila had been diagnosed with a urinary tract infection and
had been provided medication by her doctor, the school believed
her parents were not following through with the prescribed
treatment or taking her back to the doctor when the infection
recurred. The school had referred Camila to the Public Health
Clinic, and it provided mother referrals to other family-assistance
resources, but mother never followed up on them. According to
the nurse, “mother does not do much for the children[,] and she
also appears unkempt.”
       In early December 2018, DCFS scheduled a medical and
mental health evaluation for Camila. Mother and Camila showed
up to the appointment an hour late, so the clinic was able to
perform only a mental health evaluation of the child. The clinical
supervisor who evaluated Camila was concerned about the
family’s well-being. Camila showed up to the evaluation with
poor hygiene and dirty clothes, even though the appointment was
early in the morning. Mother told the supervisor that 12-year-old
Camila frequently “wet[] the bed,” had constant ear infections,
and missed a lot of school due to illness. Based on her evaluation
of Camila, the supervisor believed the child did not shower or
change her clothes after wetting her bed at night. The supervisor
advised mother that Camila should receive mental health
services to address her bed-wetting. The social worker later
referred Camila to mental health services and instructed mother
to follow up on scheduling an appointment for the child.




                                4
        In late December 2018, mother told DCFS that the family
had been evicted from the relative’s garage and was living with
mother’s adult daughter. Mother asked DCFS to “open” a case so
that the family could receive housing benefits and other
“resources” to help mother find a job.
        B.    The Dependency Petition
        On January 4, 2019, DCFS filed a dependency petition
under section 300 on the children’s behalf. As later sustained by
the court, the petition alleged:
        b-1: “[M]other . . . and father . . . have failed to follow up
and ensure that [Camila] received necessary medical care for the
child’s urinary tract infection despite the child’s continued
complaints. Such failure to ensure that the child received
appropriate medical care places the child[] and the child’s
sibling[,] [Sofia,] at risk of serious physical harm.”
        b-2: “On 10/25/18 and on prior occasions, the children[’s]
. . . home was found to be in a filthy and unsanitary condition.
On prior occasions, the children were observed to have poor
hygiene. The mother . . . and father . . . have failed to address the
filthy and unsanitary home condition and the children’s poor
hygiene despite being provided with resources and referrals to
alleviate the conditions. The mother and father’s failure to
address the unsanitary home condition and children’s hygiene
issues[] place the children at serious risk of physical harm.”
        At the initial hearing on the children’s petition, the court
found DCFS alleged a prima facie case under section 300. The
court allowed the children to remain in their parents’ custody and
ordered DCFS to provide mother referrals for housing assistance.




                                  5
      C.     The Family’s Conduct After the Filing of the
             Dependency Petition
       In mid-January 2019, Camila received a medical exam.
The doctor who evaluated Camila noted the child was “obese” and
needed to visit a dentist “ASAP.” The doctor also noted that
Camila had head lice.
       As of early February 2019, the family’s situation had not
improved. The office manager from Camila’s school reported that
Camila continued to miss a lot of school. In a three-week period
following winter break, Camila had attended only seven days of
class. The school district’s Homeless and Foster Liaison reported
that she had been working with the family for three years, but
that “this is the worst [the family] has ever been.” According to
the liaison, Camila and Sofia “ ‘don’t go to school at all and have
every illness possible.’ ” The school district was having difficulty
creating an individualized education program for Camila because
her parents rarely took her to school.
       Camila also continued to have poor hygiene. The child
would urinate on herself at school, and other students would
“make faces” at her because of her foul body odor. Camila’s poor
hygiene prevented her from having any friends at school. The
Homeless and Foster Liaison reported that father also had poor
hygiene and was usually “ ‘extremely dirty.’ ”
       The Homeless and Foster Liaison didn’t know whether
mother was using drugs, but she reported that mother’s stories
“do not make sense.” The liaison had referred Camila to therapy,
but mother never followed through on the referrals. The liaison
told DCFS’s social worker, “ ‘I don’t know what else to do, we
have provided the mother with clothing, shoes, gift cards,




                                 6
groceries, beds, mattresses . . . and the mother’s situation is the
worst it’s ever been.’ ”
       The school’s nurse reported that she had recently made an
appointment for Camila to see a doctor at a medical clinic, but
mother never took Camila to the appointment. The nurse also
provided mother several referrals for other “resources,” but
mother never followed up on them.
       The psychologist from Camila’s school reported that mother
and father had attended two meetings for a special education
assessment for Camila. During the first meeting, mother and
father left after only 10 minutes, telling the psychologist they had
“other things to do.” During the second meeting, mother and
father started fighting and left after only a few minutes. Mother
and father did not show up for the third meeting. According to
the psychologist, mother and father were “disheveled” and one of
them had a “strong smell of urine.” The psychologist doubted
whether mother and father were capable of caring for Camila and
recommended that both parents drug test.
       DCFS also interviewed the family and some of its relatives.
Father admitted that the family was still living in the garage,
even though mother had reported they no longer lived there.
Father also knew that Camila frequently urinated and defecated
in her clothes. When father told Camila she needed to use a
toilet whenever she felt the urge to go to the bathroom, Camila
responded that she “cannot feel when she soils herself.” Father
explained he would send Camila to school in soiled clothing out of
“laziness,” because it was “easier to send her to school than to ask
her to bathe.”
       Another relative, who wished to remain anonymous, told
DCFS that the children bathed about once every three weeks.




                                 7
Mother and father did not provide the children toilet paper,
which the relative believed is why the children always smelled
like urine and feces and why Camila contracted so many urinary
tract infections. The relative also believed mother and father
used methamphetamine and that mother had been hospitalized
due to withdrawals from the drug.
       In late February 2019, DCFS detained Camila and Sofia
from their parents’ custody and placed them in foster care.
       D.    The Jurisdiction and Disposition Hearing
       The court held a jurisdiction and disposition hearing on
April 9, 2019. The court sustained counts b-1 and b-2 of the
petition, declared Camila and Sofia dependents of the court, and
ordered the children removed from their parents’ custody.
       Although the court noted the strong bond between the
parents and children, it found that removal was necessary
because “long-term neglect is harmful to children, even children
who obviously love their parents. Their basic needs have not
been met for a really long time, and it’s still not entirely clear
what the underlying issue is.” The court acknowledged the
possibility that mother required some mental health support, but
noted that “if, in fact part of the solution is that mother needs to
obtain some form of mental health treatment, that’s going to take
a while.” The court also noted that neither parent had shown up
for drug testing, “[a]nd there is a question in the case whether
substance abuse is part of what is going on. . . . I don’t know,
because the parents didn’t test. So I don’t know if that’s an issue
or not.”
       The court noted that although both Camila’s school and
DCFS had made significant efforts to help the family achieve
cleaner living conditions, improve Camila’s health, and ensure




                                 8
Camila regularly attended school, mother and father “were really
hard to reach and hard to get them to follow up. So the same
thing keeps happening.” Speaking directly to the children, the
court said: “I know that you want to go home, but I can’t let you
go home today. Because my job is to make sure that you are safe
and your needs are met. And I don’t seem to be able to make that
happen in your parent’s house, and I don’t understand why. So I
need to figure out what’s going on so that things get better.”
      The court ordered both parents to submit to 10 random or
on-demand drug tests, and if they missed any tests or tested
positive for any illicit substances, to participate in a full drug-
treatment program. The court further ordered mother to submit
to psychological and psychiatric assessments, participate in
mental health counseling, and follow her psychologist’s
recommendations. Both parents were granted monitored visits
with the children.3
      E.     Six Month Review Period
             1.     The Children’s Progress in Foster Care
      The children were placed in foster care in February 2019.
In August 2019, DCFS reported that the foster mother was
working closely with the children to improve their hygiene. Both
children had been treated for head lice, which had been so
extreme when the children entered foster care that lice could be
seen across the children’s foreheads. Then thirteen-year-old
Camila was continuing to struggle with bladder and bowel

3     Father appealed from the jurisdiction and disposition
orders, urging that there was insufficient evidence the children
would be at risk of harm in the parents’ custody, and DCFS had
not made reasonable efforts to prevent the children’s removal.
We affirmed. (In re C.S.,, supra, B297668).)




                                9
incontinence, but her accidents had decreased from daily to two
or three times per week. The foster mother “has been very
understanding and patient” with Camila’s toileting issues, and
had taught her to rinse her clothes and shower after an accident.
Both children had received dental care, Camila had been referred
to an orthodontist, and Sofia had received treatment for two
infected teeth. Camila had been seen by an audiologist, who
diagnosed some hearing loss in both ears. Camila reported she
had a lot of ear infections and was supposed to have had tubes
placed in her ears, but never did.
       The children had opened up to the social worker about the
conditions in which they had lived with their parents, admitting
that the garage where they lived was very dirty, and that they
had eaten primarily fast food because mother did not prepare any
meals. The parents had been aware of Camila’s encopresis
(bowel incontinence), which Camila said was embarrassing to
her.
       Camila told the social worker she was happy she no longer
had daily bathroom accidents. Her self-confidence appeared to be
improving and she was asking to spend time with school friends.
She admitted that when she lived with her parents, she was
teased because she wore the same clothes and shoes to school
every day. Both children had been obese when they entered
foster care, but were learning to eat healthy meals and exercise.
             2.     The Parents’ Partial Compliance with Their
                    Case Plans
       In August 2019, mother and father reported living in a
motel, but continued to have poor hygiene, wear dirty clothes,
and smell of urine. Mother was not working and had not drug
tested, enrolled in counseling, or enrolled in drug treatment. She




                               10
repeatedly expressed concern about the care the foster mother
was providing the children; for instance, when Sofia showed
mother a dental filling, mother became upset and asked the child
repeatedly whether the procedure had been painful. Mother also
complained that the foster mother did not provide the children
with enough food. Mother continued to deny having a dirty home
and to minimize Camila’s encopresis, saying that Camila simply
forgot to use the restroom.
       By September 2019, mother had enrolled in parenting
classes and mental health services. A community health worker
at the East San Gabriel Valley Mental Health Center said
mother had been evaluated by a psychiatrist, but because mother
had not signed a release, the worker could not disclose the results
of the evaluation.
       The social worker noted that during monthly meetings with
the parents, the parents “constantly make allegations against the
foster mother, rather than focusing on their case.” When the
social worker attempted to discuss the court’s orders, mother
appeared upset and said, “ ‘[W]hy do we have to talk about
that?’ ” The worker opined that mother had “not made any
progress in mitigating the issues that brought her family to the
attention of [DCFS], . . . ha[d] not made the nexus between her
behavior and how it negatively affects her children[,] . . . [and]
ha[d] not taken any accountability as to her actions and
behavior.”
             3.    DCFS’s Attempts to Schedule a Psychiatric
                   Assessment of Mother
       On May 17, 2019, the juvenile court appointed Dr. Nancy
Kaser-Boyd to perform psychiatric testing of mother pursuant to
Evidence Code section 730 and to recommend a “treatment plan




                                11
including medication assessment and appropriateness of current
medication.”4
      Dr. Kaser-Boyd’s assessment was not completed by the
September 2019 receipt-of-report date. On September 4, 2019,
the court directed the social worker or county counsel to “make
sure that Dr. Boyd knows that, if possible, we should try and
have her report on or before October 17th, and the worker should
assist in scheduling the assessment as soon as possible, that way
we won’t have any further delay.”
      A social worker emailed Dr. Kaser-Boyd regarding the
assessment on September 11, 18, 20, and 27, and on October 3
and 15, 2019. On September 10, 2019, Dr. Kaser-Boyd requested
court reports, which the social worker provided the same day.
Dr. Kaser-Boyd did not otherwise respond to the social worker’s
emails.
      F.     Six-Month Review Hearing
      At the six-month review hearing on October 21, 2019, the
court found that the parents were in partial compliance with the
case plan, and DCFS had complied with the case plan by
providing reasonable services. The court ordered reunification



4      Evidence Code section 730 provides in pertinent part:
“When it appears to the court, at any time before or during the
trial of an action, that expert evidence is or may be required by
the court or by any party to the action, the court on its own
motion or on motion of any party may appoint one or more
experts to investigate, to render a report as may be ordered by
the court, and to testify as an expert at the trial of the action
relative to the fact or matter as to which the expert evidence is or
may be required.” (Evid. Code, § 730.)




                                 12
services to continue for another six months, and set a 12-month
review hearing for April 28, 2020.
       G.    Twelve-Month Review Period
             1.    The Children’s Progress in Foster Care
       During her eighth-grade year, while in foster care, Camila
earned primarily A’s and B’s at school and began playing on her
middle school’s basketball team. She had been assessed for an
individualized education plan and was receiving language,
speech, and academic services. Her school’s counselor reported
Camila had made a lot of progress during the school year, was
more outspoken, and enjoyed helping her teachers.
       Camila’s encopresis had improved dramatically, with the
foster mother reporting none or one accident per week. Her
hearing had improved in both ears, and she was receiving regular
medical and dental care. She was receiving therapy weekly.
       Sofia also had been assessed for an individualized
education plan and was receiving assistance with language and
speech. She no longer had bathroom accidents at night. She also
received weekly therapy.
             2.    The Parents’ Partial Compliance with Their
                   Case Plans
       Mother began meeting with a therapist in December 2019.
In February 2020, mother had a psychological assessment and
was diagnosed with a mood disorder, but she declined psychiatric
medication.
       In April 2020, the therapist reported that she was working
with mother to decrease depression and suicidal ideation, and to
develop problem solving skills. Mother was also working with a
peer advocate who modeled appropriate behavior. However,




                               13
mother failed to attend therapy for a month from late February
to late March, and again between mid-July and mid-August.
       In January 2020, the social worker confiscated six cell
phones the parents had secretly provided the children. Mother
had instructed the children to hide the phones and to call her at
night when the foster mother was not around.
       As of late August 2020, the parents had not disclosed where
they were living. Mother said she and father had submitted
rental applications, but had been denied. Mother was not
working, had not drug tested, and had not enrolled in a drug
program. The parents had been offered, but declined, bus passes.
Mother also had failed to follow up with housing and employment
referrals provided to her by her case manager.
              3.   DCFS’s Additional Attempts to Schedule a
                   Psychiatric Evaluation
       The social worker contacted Dr. Kaser-Boyd by email on
March 10, 2020. Dr. Kaser-Boyd asked the date of the next court
hearing, but did not further respond. The social worker emailed
Dr. Kaser-Boyd again on August 19 and 28, 2020, but received no
reply.
       G.     12-Month Review Hearing
       At the 12-month review hearing, held September 1, 2020,
DCFS recommended that mother’s and father’s reunification
services be terminated. The children’s counsel submitted on
DCFS’s recommendation.
       Mother objected to termination, asserting that DCFS had
not provided her with reasonable services because the section 730
psychiatric assessment ordered by the court had never been
performed. Mother’s counsel argued that the psychiatric
assessment was “a crucial part of the court-ordered case plan




                               14
that the mother has not been able to complete.” Counsel thus
urged that mother should be granted an additional six months of
reunification services.
       Father also objected to termination, urging that he had not
received reasonable services because most of the social worker’s
contacts had been with mother, not with father. He requested
additional reunification services.
       After hearing argument, the court found that the parents
were in only partial compliance with their case plans, and found
by clear and convincing evidence that DCFS had provided
reasonable services and made reasonable efforts to return the
children to a safe home. The court also found by clear and
convincing evidence that there was not a substantial probability
that the children could be safely returned to the parents’ physical
custody by the next review hearing because the parents had not
made significant progress in resolving the problems that had led
to the children’s removal “and have not demonstrated capacity
and ability to complete the goals of the case plan and provide for
the children’s safety, protection, physical and emotional well-
being.” The court therefore terminated the parents’ reunification
services and set a section 366.26 hearing for January 13, 2021.
       With regard to reasonable services, the court acknowledged
that a section 730 psychiatric assessment of mother had not
occurred. The court found, however, that DCFS’s failure to
successfully follow up on getting the assessment was not enough
to trigger a no-reasonable services finding. The court explained:
“[T]he mother back in September of last year made it extremely
clear to the social worker that she had no intention of complying
with any case plan service. Mother tried to get the children re-
placed by making allegations about the caregivers. It turned out




                                15
to be false. Mother’s conduct during visitation was problematic.
She was talking about the case and saying negative things about
the caregiver. In April of 2000 there was an incident where
mother and father gave the children six cell phones and told
them to hide the phones. If this was a case where mother’s
mental health condition was central to the case and the lack of [a
psychiatric assessment] was really what was preventing a parent
from successfully reunifying, then I would make a no reasonable
services finding; however, the parents never complied with
anything. They never drug tested. They never indicated any
willingness to do any programs at all, and their behavior, while
uncooperative, [gave] really no indication that mother was
suffering from some serious undiagnosed mental health condition
that was preventing her from reunifying.
       “In fact, in February, she does get an assessment and is
prescribed medication, which she then decides not to take.
Although certainly the services in this case were not perfect, . . . I
just don’t think the [psychiatric assessment] was central enough
to this case to warrant a no-reasonable-services finding.”
       H.    The Present Petition
       Mother filed a notice of intent to file a writ petition on
September 2, 2020, and filed a request for stay of the section
366.26 hearing on January 11, 2021. On January 11, 2021, this
court granted a temporary stay, and on February 11, 2021, we
issued an order to show cause why the petition should not be
granted.
                           DISCUSSION
       Mother contends the juvenile court erred in terminating
her reunification services because she was not provided with
reasonable services. For the reasons that follow, we conclude




                                 16
that mother’s reunification services, although not perfect, were
reasonable under the circumstances, and we therefore will deny
the petition.
       A.     Legal Principles
       Subject to exceptions not relevant here, the juvenile court is
required to provide reunification services whenever a child is
removed from parental custody. (§ 361.5, subd. (a).) The purpose
of such services is to “eliminate the conditions leading to loss of
custody and facilitate reunification of parent and child. This
furthers the goal of preservation of family, whenever possible.”
(In re Baby Boy H. (1998) 63 Cal.App.4th 470, 478.)
       At the 12-month review hearing, the court must return the
child to her parents if it is safe to do so. (§ 366.21, subd. (f).) If
the child cannot be safely returned home, the court shall
terminate the parent’s reunification services and set a hearing to
terminate parental rights unless the court finds either that the
child is likely to be returned home by the 18-month hearing, or
that “reasonable services have not been provided to the parent.”
(§ 366.21, subd. (g)(1).) A reasonable services finding shall be
made by clear and convincing evidence. (§ 366.21, subd. (g)(4).)
       “We review a reasonable services finding ‘ “in the light most
favorable to the trial court’s order to determine whether there is
substantial evidence from which a reasonable trier of fact could
make the necessary findings based on the clear and convincing
evidence standard.” ’ [Citation.] In determining whether there is
substantial evidence to support the court’s reasonable services
finding, we review the record in the light most favorable to the
court’s finding and draw all reasonable inferences from the
evidence to support the findings and orders. We do not reweigh
the evidence or exercise independent judgment, but merely




                                 17
determine whether there are sufficient facts to support the
findings of the trial court. (Kevin R. v. Superior Court (2010)
191 Cal.App.4th 676, 688–689.) The burden is on the petitioner
to show that the evidence is insufficient to support the juvenile
court’s findings. (In re L.Y.L. (2002) 101 Cal.App.4th 942, 947.)”
(In re M.F. (2019) 32 Cal.App.5th 1, 14, italics omitted.)
       B.    Analysis
       Mother does not dispute that DCFS provided most of the
elements of her court-ordered case plan—namely, that she was
offered drug-testing, individual counseling, housing and
employment assistance, and frequent monitored visits with her
children. She urges, however, that the court-ordered psychiatric
evaluation was an essential component of her case plan, and that
without an evaluation, “the juvenile court lacked the information
necessary to determine the appropriate treatment plan needed
for [mother] to successfully reunify with her children.” She thus
contends that DCFS’s failure to ensure she received a section 730
psychiatric evaluation constituted a failure to provide reasonable
services.
       We conclude that substantial evidence supported the
juvenile court’s conclusion that mother received reasonable
services. Reasonable services are services “designed to aid the
parent or legal guardian to overcome the problems that led to the
initial removal and continued custody of the child.” (§ 366.21,
subd. (f)(1)(A).) “In almost all cases it will be true that more
services could have been provided more frequently and that the
services provided were imperfect. The standard is not whether
the services provided were the best that might be provided in an
ideal world, but whether the services were reasonable under the
circumstances.” (In re Misako R. (1991) 2 Cal.App.4th 538, 547.)




                                18
       “Reunification services need not be perfect. [Citation.] But
they should be tailored to the specific needs of the particular
family. [Citation.] Services will be found reasonable if [DCFS]
has ‘identified the problems leading to the loss of custody, offered
services designed to remedy those problems, maintained
reasonable contact with the parents during the course of the
service plan, and made reasonable efforts to assist the parents in
areas where compliance proved difficult.” (In re Alvin R. (2003)
108 Cal.App.4th 962, 972–973; see also In re H.E. (2008)
169 Cal.App.4th 710, 725 [reasonable services “need only be
reasonable under the circumstances, not perfect”].)
       In the present case, the problems that led to the children’s
removal were the unsanitary conditions in which the parents and
children lived, as well as the children’s untreated medical
conditions, including chronic urinary tract infections, encopresis,
ear infections, and head lice. DCFS provided extensive services
for the family to address these problems, including medical and
mental health treatment for the children, and housing,
transportation, and employment assistance for the parents.
DCFS also provided mother with case management and mental
health counseling throughout the period of supervision to help
her address any psychological issues that underlay her chronic
neglect of the children. These services were narrowly tailored to
the family’s needs and were reasonable under the circumstances
of this case.
       It is true, as mother notes, that she was never assessed by
Dr. Kaser-Boyd. However, mother appears to have been assessed
by two other mental health professionals—by a psychiatrist at
the East San Gabriel Valley Mental Health Center in June 2019,
and by psychologist Dr. Daniel Son in February 2020. Although




                                19
it is not clear whether these assessments were undertaken
pursuant to the court’s order, they indisputably led to a mental
health diagnosis—depression—which guided the psychological
counseling mother received.
       Significantly, a psychiatric evaluation is not an end in
itself—it is a tool to determine whether the subject of the
evaluation would benefit from services, such as mental health
counseling or psychotropic medication. In the present case,
mother received mental health counseling for at least nine
months, and was prescribed—but refused—psychotropic
medication. It therefore does not appear that mother would have
received any additional benefit from a further evaluation by
Dr. Kaser-Boyd.
       We note finally that although the juvenile court believed in
April 2019 that a psychiatric assessment was necessary to
determine whether an underlying mental health condition was
impeding mother’s ability to reunify, the court was of a different
opinion by September 2020. At the 12-month review hearing, the
same juvenile court judge who ordered the psychiatric
assessment determined that the lack of a psychiatric assessment
did not require a no-reasonable-services finding because there
was “really no indication that mother was suffering from some
serious undiagnosed mental health condition that was preventing
her from reunifying.” The juvenile court’s assessment is borne
out by the record: During the more than 18 months that DCFS
supervised the family, social workers never observed mother
behaving in a way that suggested a serious underlying
psychiatric or neurological issue.
       For all of these reasons, substantial evidence supported the
juvenile court’s finding, by clear and convincing evidence, that




                                20
mother was provided reasonable services. We thus will deny the
writ petition.
                          DISPOSITION
      The petition for extraordinary writ is denied. The stay
imposed January 11, 2021, is lifted. This court’s opinion is final
forthwith as to this court pursuant to California Rules of Court,
rule 8.490(b)(2)(A).

    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS



                                          EDMON, P. J.

We concur:




                  LAVIN, J.




                  EGERTON, J.




                                21